Lincoln Variable Insurance Products Trust Radnor Financial Center 150 N. Radnor Chester Road Radnor, Pennsylvania 19087 Phone:260-455-6918 e-Mail:Colleen.Tonn@LFG.com VIA EDGAR September 5, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Lincoln Variable Insurance Products Trust – LVIP BlackRock Emerging Markets Index RPM Fund and LVIP American Preservation Fund File Nos. 33-70742; 811-08090 Post-Effective Amendment No. 141 Dear Sir or Madam: On behalf of the above-captioned registrant (“Registrant”), I hereby certify, pursuant to Rule 497(j) under the Securities Act of 1933, that (i) the form of Prospectuses and Statement of Additional Information for the Registrant that would have been filed pursuant to Rule 497(c) would not have differed from that contained in the Registrant’s Post-Effective Amendment No.141 to the Registration Statement, and (ii) the text of the most recent amendment to the Registration Statement was filed electronically on August 27, 2012 (effective August 27, 2012). If you have any questions concerning the attached filling, please do not hesitate to contact the undersigned at 260-455-6918. Sincerely, /s/ Colleen E. Tonn Colleen E. Tonn Senior Counsel cc:Jill R. Whitelaw, Chief Counsel Lisa L.B. Matson, Senior Counsel 1217755/1LVIP BlackRock Emerging Markets Index RPM Fund LVIP American Preservation Fund
